316 F.2d 657
George E. BURROUGHS, Appellant,v.UNITED STATES of America, Appellee.James R. BURROUGHS, Appellant,v.UNITED STATES of America, Appellee.Ellsworth BROOKS, Appellant,v.UNITED STATES of America, Appellee.
No. 17234.
No. 17306.
No. 17446.
United States Court of Appeals District of Columbia Circuit.
Argued February 26, 1963.
Decided March 7, 1963.

Appeals from the United States District Court for the District of Columbia, John J. Sirica, District Judge.
Mr. William B. Bryant, Washington, D. C., with whom Messrs. William C. Gardner and Theodore R. Newman, Jr., Washington, D. C., were on the brief, for appellants.
Mr. Robert A. Levetown, Asst. U. S. Atty., with whom Messrs. David C. Acheson, U. S. Atty., and Frank Q. Nebeker, Asst. U. S. Atty., were on the brief, for appellee. Miss Barbara A. Lindemann, Asst. U. S. Atty., and Messrs. Nathan J. Paulson and Luke C. Moore, Asst. U. S. Attys. at the time the record was filed, also entered appearances for appellee in No. 17234.
Before EDGERTON, WILBUR K. MILLER, and WRIGHT, Circuit Judges.
PER CURIAM.


1
These appeals are from convictions of robbery. D.C.Code § 22-2901. Testimony identifying the appellants as the robbers was properly submitted to the jury. We find no error affecting substantial rights.


2
Affirmed.